Title: After Orders, 29 December 1755
From: Washington, George
To: 

 

[Winchester, 29 December 1755]

After Orders.
The Commissary is to give in immediately an accompt of all the Blankets, Shirts, Shoes, and Stockings in the Store.
N:B. Samuel Boyd, Soldier in Captain Ashby’s Company of Rangers, is discharged on the petition of the Reverend Mr Gordon, and a promise to find another man in his stead. James Dunbar is likewise discharged; as it appears he was drunk, and not duly enlisted by Captain Bronaugh.
Lieutenant Rutherford, before he quits the town is to apply to the Assisting Commissary for thirty Blankets, thirty Shirts, as many pairs of Shoes, and the same quantity of Stockings; which he is to order up for the use of Captain Ashby’s Company of Rangers. These Things are to be delivered to the most needy of the men, and stoppages made out of their pay for the same; as they are for the future to receive their pay without deduction, as mentioned in a late order to Captain Ashby.

               
                  
                  £
                  S
                  D
               
               
                  One pair of Shoes
                  —
                  7.
                  6
               
               
                  One pair Stockings
                  —
                  3.
                  
               
               
                  One Dutch Blanket
                  —
                  8.
                  6
               
               
                  One Shirt
                  —
                  7.
                  6
               
               
                  
                  £ 1.
                  6.
                  6
               
            
Thomas Anderson, a Recruit of Capt. Cockes, was reviewed and passed.
The Commissary to deliver out four days provision for all the Troops; according to the Returns made him by the Officers.
